DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability 
This is an Allowability Notice addressing applicants response dated 1st April 2021.  Claim(s) 1, 3-8 and 10-11 were amended; Claim(s) 2 and 9 were cancelled; and no new Claim(s) were added; therefore, Claim(s) 1, 3-8 and 10-11 are pending and addressed below. The Examiner appreciates the courtesies extended by applicant throughout prosecution.

Benefit of an Earlier Filing
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2005-07-03. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments (Remarks Pg. 9) with respect to the amendments of Claim(s) have been fully considered.

Applicant’s arguments (Remarks Pg. 8-9) with respect to Applicants request for priority documents have been fully considered and are persuasive.  Priority Documents have been 

Applicant’s arguments (Remarks Pg. 9-13) with respect to the amendments of Claim(s) have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Allowable Subject Matter
Independent Claims 1; and Dependent Claims 3-8 and 10-11, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations in combinations in the claims, were not found in the prior art.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization 

/AMIE M NDURE/Examiner, Art Unit 3645       

                                                                                                                                                                                                      /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645